786 So. 2d 680 (2001)
Jesus GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-946.
District Court of Appeal of Florida, Third District.
July 5, 2001.
Jesus Gonzalez, in proper person.
Robert A. Butterworth, Attorney General, and Regine Monestime, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN, and GODERICH, JJ.


*681 CONFESSION OF ERROR

PER CURIAM.
The defendant appeals an order summarily denying his motion for return of property. As properly conceded by the State, the defendant is entitled to an evidentiary hearing to determine whether the property was lawfully seized or held as evidence by law enforcement officials prior to denying the defendant's motion. See § 705.105, Fla. Stat. (2000); McKinnon v. State, 752 So. 2d 134 (Fla. 2d DCA 2000). Accordingly, we reverse and remand to the trial court for an evidentiary hearing.
Reversed and remanded.